141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Neil L. GRISWOLD, Appellant,v.NEW MADRID COUNTY GROUP PRACTICE, INC., also known asSoutheast Missouri Health Network, Appellee,Jimmy CRAVENS; Ralph Barnwell, Jr.; Dianne Compton; BillGlaus; Mike Barnes, Dr.; Roseann Whittemore;Tracye Harris; Angel Castro; MurrayWallace; Ben Petit; LindaMarroquin, Defendants.
No. 97-2977.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1998.Filed March 2, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Neil Griswold sued New Madrid County Group Practice, Inc.  (Group Practice), claiming that it refused to renew his employment contract in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., 42 U.S.C. § 1983, and the state constitution.  Group Practice moved for summary judgment, arguing that Griswold failed to state a constitutional violation, and that--assuming Griswold had made a prima facie case of discrimination--his failure to obtain admitting privileges at the local hospital constituted a legitimate nondiscriminatory reason for nonrenewal, which Griswold could not demonstrate was pretextual.  The district court1 granted summary judgment, holding that Group Practice was not a state actor under section 1983, and that Griswold failed to provide any evidence to rebut Group Practice's legitimate nondiscriminatory reason for nonrenewal of his contract.  Griswold appeals, arguing only that the district court should have granted him a continuance to engage in discovery.


2
After careful review of the parties' briefs and appendix, we conclude that the district court did not abuse its discretion by ruling on the summary judgment motion without granting Griswold a continuance for discovery:  although Griswold filed an affidavit attesting that he needed to engage in discovery to prove pretext, he did not identify what discovery was necessary or what facts he hoped to discover.  See Dulany v. Carnahan, 132 F.3d 1234, 1238-39 (8th Cir.1997).  Accordingly, we affirm.



1
 The HONORABLE E. RICHARD WEBBER, United States District Judge for the Eastern District of Missouri